CaSe: 3219-CV-OOOJ_3-|\/|P|\/|-RP DOC #Z 2 Filed: 01/22/19 l Of 6 Page|D #Z 6

IN THE CIRCUIT COURT OF DESOTO COUNTY, MISSISSIPPI

PAUL CRAWFORD PLAINTIFF
vERsUs CAUsE No.: CZEQQ[Z » 0 38 C-`,cD

DESOTO COUNTY SHERIFF'S DEPARTMENT, STA”[E OF
MISSISSIPPI, JOHN DOE I, AND JOHN DOE II,
DESOTO COUNTY BOARD OF SUPERVISORS DEFENDANTS
MIM

COMES NOW, Paul Crawford, Plaintift` in the above-styled and numbered cause and files
this his Complaint for Darnages, and he Would respectfully show unto this Honorable Court, the
following, to-Wit:

JURISDICTION AND VENUE
1. This action arises the Fourth and Fourteentb Amendrnent to the Constitution for the United
States of America and of the Constitution of Mississippi. Jurisdiction is conferred upon the Court
under 28 U.S.C Section 1331 and 42 U.S.C. Section 1983. Jurisdiction over the state pendant claims
. ,is conferred upon the Court under 28 U.S.C. Section 1337.
2. Venue is proper in this County and State as the Defendants are believed to reside within this
County and State, and all acts alleged occurred within this County, and State.
PARTIES

3. Defendant John Doe I is an unknown man believed to be a resident of the State of
Mississippi, and is further believed to be an employee or a Sherift‘s deputy of the Desoto County
Sheriff's Department. He is being sued individually, and in his official capacity.

4. Defendant John Doe II is an unknown man believed to be a resident citizen of the State
of Mississippi, and Plaintiff iilrther believed to be an employee or Sherifi's deputy of the Desoto

County Sheriff‘s Department. Defendant John Doe I is being sued individually, and in his official

 

-1-

F|LED
JAN 0 82019

MA/.

Circuit Court C|erk, Desot County. MS

 

 

 

 

CaSe: 3219-CV-OOOJ_3-|\/|P|\/|-RP DOC #Z 2 Filed: Ol/22/19 2 Of 6 Page|D #Z 7

capacity.

5. PlaintiH` is informed and believes, and thereupon alleges, that at all times herein mentioned,
each of the Defendants was the agent, employee, servant, co-venturer, and/or employee of the
Desoto County Sheriff‘s Departrnent, State of Mississippi, and was at all times herein mentioned acting
within the scope of said employment, venture, and/or employment, and with actual or ostensible
authority and/or agency and that each of the Defendants ratified the actions an/or conduct of the others.
Defendant, Desoto County Sheriff‘s Department, is a agency of the State of Mississippi duly existing
by reason of and pursuant to the laws of the State of Mississippi.

GENERAL STATEMENT
6. On or about March 14, 2018 at approximately 8:00 o'clock P.M., Plaintiff traveled to a car
wash on Nail Road, located in Desoto County, State of Mississippi for the purpose of washing and
cleaning his truck.

7. And as Plaintifl` pulled into the car wash, Defendants John Doe I, and John Doe II, employees
.of. the Desoto County~SheriH‘s Department, State of Mississippi “rushed”7 his automobiles

8. Defendant John Doe I hurriedly approached Plaintift’s vehicle from the front, while
Defendant John Doe II hurriedly approached Plaintift‘s vehicle from the rear of said vehicle.

9. Defendant John Doe l who approached Plaintiifs vehicle from the front got out of his patrol
car yelling and screaming at Plaintilf as though Plaintiff had committed a crime-which was not the
case.

10. When approached by Defendants John Doe I, and John Doe H, Plaintiff asked both officers
“what was the problem”. Defendants John Doe I, and John Doe II failed to respond to Plaintift‘s
questions

11. Aiter not responding to Plaintift‘s inquiries, Defendant John Doe I demanded that Plaintiff

.2-

 

CaSe: 3219-CV-OOOJ_3-|\/|P|\/|-RP DOC #Z 2 Filed: Ol/22/19 3 Of 6 Page|D #Z 8

exit his vehicle, and that Plaintiff show him Plaintift‘s identification

12. Once exiting the vehicle, and producing his identification, Defendant John Doe I directed
Plaintiff to rear of Plaintifi‘s vehicle.

13. At the rear of Plaintiifs vehicle, Defendants John Doe I and John Doe II patted Plaintifi`
down and placed Plaintiff in handcuffs And prior to placing Plaintiffs in handcuffs, Defendants had
not informed Plaintitf of the reason or reasons for the stop, seizure, and arrest of Plaintit`f.

14. 'l`hereafcer, Plaintifi` while handcuH`ed was placed in the back seat of Defendants' patrol car.

15. While being placed in the back seat of the patrol car, Plainti&` felt his back pop, and
begin experiencing excruciating pain in his back, hands, and feet.

16. And while sitting in the back seat of the patrol car, Defendants'--without a search warrant,
and without obtaining Plaintiffs consent-searched Plaintiifs vehicle. Plaintiff had not committed a
crime in the officer's present, nor was Plaintift` wanted for the commission of a misdemeanor or a

felony. Plaintiff did not have an active warrant for his arrest for any violation of the law.

ul].,_Defendants foundAPlaintiffs, gunin__hisvehicle,which_had_b_e_enlawfully acquired by,_-,. _- _- i.-~-. . v _

Plaintiif.

18. And after locating Plaintiffs gun in his vehicle, and not locating any contraband,
Defendants removed Plaintiff from the back of their patrol car; removed the handcul`fs; and told him
that he could leave.

19. Once exiting the vehicle, and while walking back to Plaintift‘s vehicle, Plaintiff couldn't
feel his feet; his hands were completely numb for Defendants had placed the handcuffs too tight on his
wrists which cut oif circulation to his hands. Further, Plaintii`f experience severe pain in his lower
back.

20. During Plaintiifs detention, Plaintiff became fearful, and apprehensive for Plaintiff did not

_3_

 

CaSe: 3219-CV-OOOJ_3-|\/|P|\/|-RP DOC #Z 2 Filed: Ol/22/19 4 Of 6 Page|D #Z 9

have any idea of why he was being targeted, and what Defendants would do to him.
21. Thereatter, Plaintiff had to undergo back surgery brought on by Defendants misconduct
VIOLATION OF RIGHTS

22. The Plaintitf incorporates by reference the allegations contained in Paragraphs lthrough
Paragraph 21 of this Complaint for Damages as if fully set forth herein.

23. As is more fully described PlaintiH was detained, arrested, searched, and restrained of
his liberty without reasonable suspicion or probable cause and without due process of law, and the
Plaintii`fs automobile was searched without Plaintiifs consent and without a search warrant, all in
violation of the Fourth, Fit'th, and Fourteenth Amendments to the Constitution for the United
States of America, and in violation of Mississippi Constitution, Article 3, Section 23. Searches

and seizures.

SECOND CAUSE OF ACTION
FALSE ARREST

24. The Plaintit`f incorporates by reference the allegations contained in Paragraph 1 through
Paragraph 23 of this Complaint for Damages as if fully set forth herein 7 f 2 n 7

25. As is more fully described the Plaintift` was falsely detained, arrested, and restrained of his
liberty by Defendants John Doe I, and John Doe II who knew full well at the time that they did not
have probable cause or reasonable suspicion to arrest the Plaintiff for any oifense.

THIRD CAUSE OF ACTION
FALSE IMPRISONMENT

26. The Plaintii`f incorporates by reference the allegations contained in Paragraph l through
Paragraph 25 of this Complaint for Damages as if fully set forth herein.
27. As is more fully stated and described Defendants wrongfully, and intentionallydeprived

and restrained Plaintiff of his freedom by detaining him; handcuffing him; and placing Plaintiff in the

_4-

 

CaSe: 3219-CV-OOOJ_3-|\/|P|\/|-RP DOC #Z 2 Filed: Ol/22/19 5 Of 6 Page|D #Z 10

back seat of their patrol car. Plaintiff was essentially confined and could not leave Defendants' vehicle,

FOURTH CAUSE OF ACTION
M

27 . The PlaintiH incorporates by reference the allegations contained in Paragraph l through
Paragraph 26 of this his Complaint for Damages as if fully set forth herein.

28. Defendants John Doe I, and John Doe II took Plaintiff‘s personal property-to-wit, his gun.
Said gun was unlawfully and intentionally removed from Plaintiifs vehicle and not returned to

Plaintift`.
FIFTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL
M

29. The PlaintiH` incorporates by reference the allegations contained in Paragraph 1 through
Paragraph 28 of this Complaint for Darnages as if fully set forth herein.

3.0. Defendants by there actions,indetaining Plaintiff; placing him in handcuffs; and placing him
in the back seat of their patrol car intentional cause Plaintiff emotional distress and mental suffering
By the conduct alleged above, which is prohibited under both the Federal and Mississippi
Constitution, Defendants, and each of them, acted outrageously, with the intention to cause, or with
reckless disregard of the probability of causing Plaintiif severe emotional distress. This conduct, which
was unprivileged and unwanted by Plaintiff`, actually and proximately cause Plaintiff severe emotional
distress.

31. Defendants, and each of them, harmed Plaintiff` because those actions caused him to suffer
humiliation, embarrassment, mental anguish, and emotional distress. The actions of Defendants, and
each ofthern, injured Plaintift‘s mind and body. As a result of such unlawful conduct and consequent
harm, Plaintiff` suffered damages that Will be proven at trial.

JURY TRIAL DEMANDED

-5-

 

CaSe: 3219-CV-OOOJ_3-|\/|P|\/|-RP DOC #Z 2 Filed: Ol/22/19 6 Of 6 Page|D #Z 11

32. Plaintiff hereby demands trial by jury on all claims and issues so triable.

WHEREFORE PREMISES CONSIDERED, Plaintiff` respectfully requests that this
Court:

1. Proceed with a trial by jury upon issues so triable; and

2. Award the Plaintif'f‘s damages of no less than $300,000.00; and

3. Award the Plaintiff‘s costs and fees incurred for the prosecution of this action;

4. Award such other and further relief as the Court deems just and proper.

Respectiiilly submitted,

BY: AZ QH;JSH¢/@%

CO SEL FOR PLAINTIFF

AZKI SHAH

ATTORNEY AT LAW

3 1 8 DELTA AVENUE
CLARKSDALE, MS 38614
662-661-9996

FAX: 662-621-9997

EMAIL: attl.azki.shah@gmail.com
MISSISSIPPI BAR #6721

 

